710 S.E.2d 37 (2011)
LAWYERS TITLE INSURANCE CORPORATION; Commonwealth Land Title Insurance Company; Clark's Creek Associates, L.L.C.; and Branch Bank and Trust Company
v.
ZOGREO, LLC; Forest at Swift Creek, L.L.C.; and C.C. Mangum Company, L.L.C. and Donnie Harrison, in his official capacity as Sheriff of Wake County.
No. 538P10.
Supreme Court of North Carolina.
June 15, 2011.
James A. Roberts, III, Raleigh, for Zogreo, LLC and Forest at Swift Creek, LLC.
David E. Fox, Morrisville, for Lawyers Title Insurance Corp., et al.
Samuel T. Oliver, Raleigh, for Clark's Creek Associates, L.L.C.
Sidney Aldridge, Raleigh, for C.C. Mangum Company, L.L.C.
John Maxfield, for Harrison, Donnie.

ORDER
Upon consideration of the petition filed on the 21st of December 2010 by Defendants (Zogreo, LLC and Forest at Swift Creek, LLC) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."